Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 7 and 13.

Regarding independent claims 1, 7 and 13, relevant prior art reference Sunderland (WO 2018/140005) discloses a head mounted display (HMD) comprising: a display configured to provide display light to an eyebox area of a user of the HMD (See Fig 1 and Fig 2, display 118 provides image data to eyes 250 in an "eyebox" area.);
a first optical layer that is at least partially reflective (See Fig 2, reflective element 216 reads on a first optical layer); a second optical layer that is at least partially reflective (See Fig 2 and reflective element 222), wherein the first optical layer is disposed between the display and the second optical layer (See Fig 2 where element 216 is disposed between display 118 and
element 222); and a camera oriented to capture scene images of incoming scene light propagating along a folded optical path that includes reflecting off the first optical layer and reflecting off the second optical layer, the camera disposed in a virtual pupil position of the eyebox area with respect to the incoming scene light (See Fig 2 and [0026-0030] Camera 
	The prior art however fails to disclose alone or in combination a camera oriented to capture scene images of the scene light reflected from the reflective layer, wherein the camera is positioned a first distance from reflective layer that is approximately the same as a second distance between the display and the eyebox area.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Amitai et al. (US 2010/0202048) discloses a light-guide, compact collimating optical device, including a light-guide having a light-waves entrance surface, a light-waves exit surface and a plurality of external surfaces, a light-waves reflecting surface carried by the light-guide at one of the external surfaces, two retardation plates carried by light-guides on a portion of the external surfaces, a light-waves polarizing beamsplitter disposed at an angle to one of the light-waves entrance or exit surfaces, and a light-waves collimating component covering a portion of one of the retardation plates.

Cobb et al. (US 2017/0212352) discloses a display apparatus has an image generator that generates image-bearing light from a f surface and a lens spaced apart from the image generator and having an aspheric incident refractive surface concave to the image 

Moreton et al. (US 5,835,133) discloses an optical assembly comprises left and right optical channels disposed to capture and project separate left and right images onto a single image sensor such that the boundary between the projected images is sharply delineated with no substantial overlap or gap. The viewpoints of the left and right optical channels are separated by a distance, d, such that the captured images are differentiated to produce a stereo image pair.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425                                                                                                                                                                                           d